Citation Nr: 1134821	
Decision Date: 09/16/11    Archive Date: 09/23/11

DOCKET NO.  98-19 256	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim for entitlement to service connection for chronic bronchitis. 

2.  Entitlement to service connection for a respiratory disorder to include chronic bronchitis. 

3.  Entitlement to a compensable rating for a ganglion cyst of the right wrist.


REPRESENTATION

Appellant represented by:	Marshall O. Potter, Jr., Attorney


ATTORNEY FOR THE BOARD

M. Riley, Counsel

INTRODUCTION

The Veteran served on active duty from October 1968 to November 1970.  This case comes before the Board of Veterans' Appeals (Board) on appeal from April 1998 and December 2002 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York, which, in pertinent part, continued a noncompensable evaluation for a ganglion cyst of the right wrist and found that new and material evidence had not been submitted to reopen a claim for entitlement to service connection for chronic bronchitis.  

In a December 2003 decision, the Board denied the Veteran's claim for a compensable rating for a right ganglion cyst.  The Veteran appealed the denial of his claim to the United States Court of Appeals for Veterans Claims (Court).  In a June 2006 Memorandum Decision, the Court vacated the December 2003 Board decision.  The VA appealed the Court's decision to the United States Court of Appeals for the Federal Circuit (Federal Circuit) and in February 2008, the Federal Circuit vacated the Court's June 2006 Memorandum Decision.  The Court then issued a June 2008 mandate granting a joint motion of the parties to vacate the Board's December 2003 decision and remand the case for adjudication.  The case returned to the Board in March 2009 where the claim for a compensable rating for the right ganglion cyst was remanded (along with the claim to reopen service connection for chronic bronchitis) for additional development.  The case has now returned to the Board for further appellate action. 

In a February 1972 rating decision, the RO denied entitlement to service connection for chronic bronchitis.  The denial of this claim was continued in an April 1998 rating decision.  In July 2002, the Veteran was diagnosed with a general restrictive lung disease by a VA examiner.  The Board finds that the Veteran's February 2000 claim to reopen entitlement to service connection for chronic bronchitis encompasses all respiratory symptomatology, no matter the diagnosis, and therefore also constitutes a claim for service connection for a general respiratory disorder.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  A claim for one diagnosed disease or injury cannot be prejudiced by a prior claim for a different diagnosed disease or injury.  Rather, the two claims must be considered independently because they rest on distinct factual bases.  Boggs v. Peake, 520 F.3d 1331, 1336-37 (Fed. Cir. 2008) (sensorineural hearing loss was a distinctly different diagnosis, and thus a new claim, from a previously denied claim of service connection for conductive hearing loss); cf. Ephraim v. Brown, 82 F.3d 3999 (Fed.Cir. 1996).  As the February 1972 and April 1998 rating decisions were limited to consideration of whether service connection was warranted solely for chronic bronchitis, new and material evidence is not needed to reopen a previously decided claim for service connection for a respiratory disorder other than chronic bronchitis.  Thus, the Board has styled the issues on appeal as a claim to reopen service connection for chronic bronchitis and entitlement to service connection for a chronic respiratory disorder to include chronic bronchitis.

The issue of entitlement to a compensable rating for a ganglion cyst of the right wrist is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's claim for service connection for chronic bronchitis was initially denied by the RO in an unappealed February 1972 rating decision; the decision is final.  The Veteran attempt to reopen his claim was and most recently denied in an April 1998 rating decision. 

2.  The evidence received since the April 1998 rating decision is not cumulative or redundant of the evidence previously of record, bears directly and substantially upon the specific matter under consideration, and is so significant that it must be considered in order to fairly decide the merits of the claim.

3.  The record evidence is in relative equipoise as to whether a chronic respiratory disorder, diagnosed as chronic bronchitis, had its onset during the Veteran's period of active duty service.


CONCLUSIONS OF LAW

1.  New and material evidence has been received to reopen the claim for service connection for chronic bronchitis.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2001).

2.  Resolving all reasonable doubt in favor of the Veteran, a chronic respiratory disorder, diagnosed as chronic bronchitis, was incurred in service.  38 U.S.C.A. §§ 1110, 5107; 38 C.F.R. §§ 3.102, 3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


Claim to Reopen

Service connection for chronic bronchitis was initially denied by the RO in an unappealed February 1972 rating decision.  The RO determined that the evidence of record, including service records and the report of an April 1971 VA examination, did not establish chronicity of the claimed bronchitis since service.  The Veteran did not appeal the February 1972 denial of his claim and the rating decision became final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 20.1103 (2010).  

When a claim has been finally adjudicated at the RO level and not appealed, the Board has a jurisdictional responsibility to consider whether it was proper for an application to be reopened, regardless of whether the previous action denying the claim was appealed to the Board.  Jackson v. Principi, 265 F. 3d 1366 (Fed. Cir. 2001).  Thus, the Board must make an independent determination as to whether new and material evidence has been presented to reopen the claim of entitlement to service connection for chronic bronchitis before reaching the merits of the claim.

A claim which has been finally denied in an unappealed rating decision or Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 2002).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

The amended definition of new and material evidence, now codified at 38 C.F.R. § 3.156(a) (2010), is not liberalizing.  It applies to any claim to reopen a finally decided claim received on or after August 29, 2001.  66 Fed. Reg. 45,620, 45,629.  As the Veteran's current claim to reopen service connection for chronic bronchitis was received in February 2000, the Board will apply the regulation in effect prior to August 29, 2001.  

New and material evidence is defined as evidence not previously submitted to agency decision makers which bears directly and substantially upon the specific matter under consideration; which is neither cumulative nor redundant; and which, by itself or in connection with evidence previously assembled, is so significant that it must be considered in order to fairly decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001).  In deciding whether new and material evidence has been submitted the Board looks to the evidence submitted since the last final denial of the claim on any basis.  Evans v. Brown, 9 Vet. App. 273, 285 (1996).

The Veteran previously attempted to reopen his claim for entitlement to service connection for chronic bronchitis and was most recently denied in an April 1998 rating decision.  The RO noted that while the Veteran was diagnosed with chronic bronchitis during a February 1998 VA pulmonary examination, there was no evidence establishing that his current bronchitis was a residual of acute bronchitis during service.  Thus, chronicity of the disability was not established and reopening of the claim was denied.

The evidence received since the April 1998 denial of the claim includes copies of letters from the Veteran's private physician indicating treatment for acute bronchitis and upper respiratory infections in October 1988, November 1991, April 1993, December 1994, and January 1995.  These records indicate that the Veteran underwent continuing treatment for bronchitis and provide evidence in favor of a finding of chronicity of the disorder.  A June 1998 private chest X-ray also indicated bilateral pleural thickening that was consistent with old inflammatory disease.  Therefore, the private X-ray and treatment records bear directly and substantially upon the specific matter under consideration (i.e. chronicity of the Veteran's bronchitis since service) and serve to reopen the claim.  


Service Connection for a Respiratory Disorder

The Veteran contends that service connection is warranted for a respiratory disorder to include chronic bronchitis as it was incurred during active duty service.  Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Service treatment records document treatment for acute bronchitis in January 1969 and June 1970.  The Veteran's lungs and chest were normal at the July 1970 examination for separation and a chest X-ray at that time was negative for abnormalities.  He also denied experiencing a chronic cough on the accompanying report of medical history. 

The Board finds that the record establishes chronicity of the Veteran's claimed bronchitis both during and after service.  The Veteran was treated for bronchitis on two occasions during service, and post-service medical evidence establishes continuing private treatment for bronchitis and upper respiratory infections in October 1988, November 1991, April 1993, December 1994, and January 1995.  The Veteran was also diagnosed with chronic bronchitis by a February 1998 VA examiner following a physical examination and pulmonary function test (PFT).  Although a July 2002 VA examiner provided an opinion against the claim in a July 2002 addendum report, the Board finds that the evidence for and against the claim is at least in equipoise, and the benefit of the doubt doctrine is for application.  See 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Thus, the Board will resolve any doubt in the Veteran's favor and find that the necessary elements for service connection pertaining to chronic bronchitis are met in this case.  

The Board will now turn to whether service connection is warranted for a respiratory disability other than chronic bronchitis.  The post-service medical evidence establishes the presence of a current disability; the Veteran was diagnosed with restrictive lung disease by the July 2002 VA examiner based on the results of PFTs.  In addition, service treatment records document two instances of treatment for acute pulmonary infections.  The Board therefore finds that the first two elements of service connection-a current disability and an in-service injury-are demonstrated. 

Regarding the third element of service connection, a nexus between the Veteran's current disability and in-service treatment, the Board notes that service records do not indicate such a link.  The Veteran was diagnosed with acute bronchitis during service, but there are no other findings of chronic respiratory conditions during service or during the separation examination.  There is also no evidence of breathing complaints not related to bronchitis until decades after service which weighs the evidence against a finding that the Veteran's restrictive lung disease was present in service.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).

The Veteran has also reported a history of continuous respiratory symptoms since service.  In a September 1997 statement, the Veteran reported that he was diagnosed with bronchitis during service and continued to experience symptoms of this illness since that time.  Although the Veteran's symptoms were reported in the context of a diagnosis of bronchitis (which as noted above, has been found to be service-connected), the Board has construed his statement to mean that he has had respiratory problems since service.  Lay statements, such as those made by the Veteran, are considered to be competent evidence when describing the features or symptoms of an injury or illness.  Falzone v. Brown, Vet. App. 398 (1995).   However, once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).

In this case, the Board finds that the Veteran's reported history of continuous respiratory problems due to restrictive lung disease is not credible.  While he stated that he was diagnosed with a pulmonary infection during service that has continued to the present day, service records document only two instance of bronchitis in 1969 and 1970.  No other respiratory complaints or diagnoses were noted during service or at separation, and the Veteran specifically denied having a chronic cough at that time.  He also never reported a history of in-service respiratory problems while receiving post-service medical care until after his claim for compensation was received.  The Board finds that the Veteran's statements and history provided in the context of his claim for compensation many years after his separation from active duty are not credible.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (holding that lay statements were not rendered insufficient by the absence of confirming medical evidence, but that the evidence could serve to support a finding that lay statements were not credible).

There is also no competent medical evidence of a nexus between the Veteran's current restrictive lung disease and active duty service.  The July 2002 VA examiner who diagnosed restrictive lung disease found that it was less likely as not related to the Veteran's complaints during service.  The examiner noted that service treatment records did not contain any documentation of productive cough between or after the Veteran's episodes of bronchitis during service, and he smoked both during and after service. 

The Board has considered the statements of the Veteran connecting his current restrictive lung disease is due to service, but as a lay person, he is not competent to opine as to medical etiology or render medical opinions.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Grover v. West, 12 Vet. App. 109, 112 (1999).  The Board acknowledges that the Veteran is competent to testify as to observable symptoms, but finds that his opinion as to the cause of the symptoms simply cannot be accepted as competent evidence.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-1377 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1131, 1336 (Fed. Cir. 2006).

In sum, the post-service medical evidence of record shows that the first evidence of the Veteran's claimed respiratory disability other than chronic bronchitis was many years after his separation from active duty.  In addition, there is no competent medical evidence that the Veteran's current restrictive lung disease is related to military service.  In fact, the only medical opinion of record, that of the July 2002 VA examiner, weighs against the claim.  The Board has considered the Veteran's reported continuity of symptomatology, but concludes these reports are not credible.  Thus, the weight of the evidence is against a nexus between the Veteran's restrictive lung disease and active duty service.  Accordingly, the Board must conclude that the preponderance of the evidence is against the claim, and it is denied. 38 U.S.C.A. § 5107(b) (West 2002).


Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2010) defined VA's duty to assist a veteran in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) and that the claimant is expected to provide.  Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 120-21 (2004), see 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The Board finds that VA has substantially satisfied the duties to notify and assist with respect to the claims to reopen entitlement to service connection for chronic bronchitis and the grant of service connection for this disability.  To the extent that there may be any deficiency of notice or assistance, there is no prejudice to the Veteran in proceeding with this appeal given the favorable nature of the Board's decision.  

Regarding service connection for any other diagnosed respiratory disabilities, notice fulfilling the requirements of 38 C.F.R. § 3.159(b) was furnished to the Veteran in a June 2002 letter.  The Veteran also received notice regarding the disability-rating and effective-date elements of the claim in a July 2009 letter.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

VA is also required to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to her claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has obtained records of treatment reported by the Veteran, including service treatment records, records of VA treatment, and private medical records.  Additionally, the Veteran was provided proper VA examinations and medical opinions in response to his claim.

The Board also finds that VA has complied with the March 2009 remand orders of the Board.  Only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998).  D'Aries v. Peake, 22 Vet. App. 97 (2008).  In response to the Board's remand, the Veteran was issued a notice letter in July 2009 describing VA's duties to notify and assist him in developing his claim including the requirements of the Court's decisions in Dingess and Kent v. Nicholson, 20 Vet. App. 1 (2006) regarding the claim to reopen.  The case was then readjudicated in November 2009 and February 2010.  Therefore, VA has complied with the remand orders of the Board.  

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  


ORDER

As new and material evidence has been presented or secured, the claim of service connection for chronic bronchitis is reopened.

Entitlement to service connection for a respiratory disorder, diagnosed as chronic bronchitis, is granted. 


REMAND

In August 2011, the Veteran submitted an August 2011 medical opinion from his private doctor describing the functional effects of his right wrist ganglion cyst.  This evidence was received after the February 2010 supplemental statement of the case (SSOC) and was not accompanied by a waiver of initial consideration by the agency of original jurisdiction (AOJ).  The Veteran has a right to have the evidence considered by the AOJ.  38 C.F.R. § 20.1304(c) (2010).  Upon remand, the claim on appeal should be readjudicated with consideration of all evidence added to the record.

The Board also finds that the Veteran should be provided an additional VA examination of his right wrist.  In the August 2011 medical opinion, the Veteran's private physician described functional impairment of the right wrist from the ganglion cyst including hand weakness and loss of grip.  The physician also noted that a nerve conduction study was necessary to determine the true impact of any neurological deficit.  The Board finds that the August 2011 medical opinion indicates that a new VA examination is necessary to determine the current severity of the service-connected ganglion cyst.  The Board also notes that the Veteran's representative has argued that VA's duty to assist requires that a VA examination of the Veteran's wrist be provided during cold weather as he experiences increased symptoms and functional impairment.  In support of this contention, the representative has cited to the Court's decision in Ardison v. Brown 6 Vet. App. 405, 408 (1994).  Although the Board believes this case is distinguishable from Ardison, if possible, a VA examination should be provided during the cold weather months.  

Accordingly, the case is REMANDED for the following action:

1.  Afford the Veteran an appropriate VA examination to determine the orthopedic and neurological manifestations of his right ganglion cyst.  The Veteran's claims file must be made available to the examiner, and the examiner must review the entire claims file in conjunction with the examination.  If possible, the examination should be conducted during the winter months.

All indicated studies, including complete range of motion studies in degrees, should be performed.  In reporting the results of range of motion testing, the examiner should identify any objective evidence of pain and the specific excursion(s) of motion, if any, accompanied by pain.  To the extent possible, the examiner should assess the degree of severity of any pain.  

The extent of any incoordination, weakened movement and excess fatigability on use should also be described by the examiner.  If feasible, the examiner should assess the additional functional impairment due to weakened movement, excess fatigability, or incoordination in terms of the degree of additional range of lost motion.   
The examiner should also express an opinion concerning whether there would be additional limits on functional ability on repeated use or during flare-ups (if the Veteran describes flare-ups), and, to the extent possible, provide an assessment of the functional impairment on repeated use or during flare-ups.  If feasible, the examiner should assess the additional functional impairment on repeated use or during flare-ups in terms of the degree of additional range of motion loss.  

The examiner should determine whether the Veteran experiences any neurological impairment of the right upper extremity as a result of the service-connected right ganglion cyst.  A nerve conduction test should also be performed.  If neurological impairment is noted, the examiner should identify the specific nerve affected and determine whether the resulting impairment is mild, moderate, moderately-severe, or severe.

The examiner should also determine whether the Veteran's ganglion cyst is tender or painful upon examination.

A full rationale must be provided for all expressed opinions and the examiner must fully describe the functional effects resulting from the Veteran's service-connected ganglion cyst.  

2.  Then readjudicate the Veteran's claim with consideration of all evidence, including that received since the February 2010 SSOC.  If the claim remains denied, the AOJ should issue a SSOC before returning the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


